Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 29, 2017, by and among (i) FRONTIER COMMUNICATIONS CORPORATION
(the “Borrower”), (ii) COBANK, ACB, as Administrative Agent (the “Administrative
Agent”), and (iii) the Lenders and Voting Participants under the Credit
Agreement defined below that have executed this Amendment. Capitalized terms
used herein and not otherwise defined herein have the meanings assigned to them
in the Credit Agreement defined below.

RECITALS

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of October 12, 2016 (as amended,
modified, supplemented, extended or restated from time to time, the “Credit
Agreement”); and

WHEREAS, the Lenders and the Voting Participants party to this Amendment, being
Lenders and Voting Participants constituting Requisite Lenders, have agreed to
amend the Credit Agreement in the manner set forth below in Section 1.

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment, each of the Borrower, the Administrative Agent, the Lenders
and Voting Participants party hereto, being Lenders and Voting Participants
constituting Requisite Lenders, hereby agree as follows:

SECTION 1. Amendment. Upon the effectiveness of this Amendment as provided
below, the Credit Agreement is amended as follows:

(A) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in proper alphabetical order:

“2017 JPMC Credit Facility” means that certain First Amended and Restated Credit
Agreement, dated as of February 27, 2017, among the Borrower, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and the other
parties thereto, together with any credit facility of the Borrower that
replaces, renews, refinances or refunds the foregoing.

“Amendment Closing Date” means March 29, 2017.

“Cash Equivalents” means any of the following:

(1) securities or obligations issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;



--------------------------------------------------------------------------------

(2) securities or obligations issued by any state of the United States of
America, or any political subdivision of any such state, or any public
instrumentality thereof, having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

(3) commercial paper issued by any Lender or any “Lender” under the Existing
Credit Agreements or any bank holding company owning any such Lender;

(4) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(5) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any “Lender” under the Existing Credit Agreements or any other bank
having combined capital and surplus of not less than $250.0 million in the case
of domestic banks and $100.0 million in the case of foreign banks;

(6) auction rate securities rated at least Aa3 by Moody’s and AA- by S&P (or, if
at any time either S&P or Moody’s shall not be rating such obligations, an
equivalent rating from another nationally recognized rating service);

(7) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (1), (2) and (5) above entered into
with any bank meeting the qualifications specified in clause (5) above or
securities dealers of recognized national standing;

(8) repurchase obligations with respect to any security that is a direct
obligation or fully guaranteed as to both credit and timeliness by the
Government of the United States or any agency or instrumentality thereof, the
obligations of which are backed by the full faith and credit of the Government
of the United States;

(9) marketable short-term money market and similar funds (x) either having
assets in excess of $250.0 million or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service in the United States);

 

2



--------------------------------------------------------------------------------

(10) shares of investment companies that are registered under the Investment
Company Act of 1940 and 95% the investments of which are one or more of the
types of securities described in clauses (1) through (9) above; and

(11) in the case of investments by the Borrower or any Subsidiary organized or
located in a jurisdiction other than the United States (or any political
subdivision or territory thereof), or in the case of investments made in a
country outside the United States of America, other customarily utilized
high-quality investments in the country where such Subsidiary is organized or
located or in which such investment is made, all as reasonably determined in
good faith by the Borrower.

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code (or any successor provision thereto).

“Collateral and Guarantee Requirement” means the requirement that:

(1) the Administrative Agent shall have received a duly executed and delivered
counterpart of the Pledge Agreement from the Pledgors and acknowledgment thereof
by the Borrower and the Pledged Subsidiaries;

(2) the Administrative Agent shall have received a duly executed and delivered
counterpart of the Guarantee Agreement from each of the Guarantors;

(3) the Collateral Agent shall have received the certificates or instruments
evidencing the issued and outstanding equity interests of the Pledged
Subsidiaries and, to the extent required by the applicable Collateral Document,
all certificates, agreements, acknowledgments or instruments representing,
evidencing or acknowledging the Collateral accompanied by instruments of
transfer and stock powers undated and endorsed in blank;

(4) the Administrative Agent shall have received UCC financing statements in
appropriate form for filing under the UCC and such other documents reasonably
requested by the Administrative Agent as may be necessary or appropriate or, in
the opinion of the Administrative Agent, desirable to perfect the Liens created
or purported to be created by the Collateral Documents; and

(5) the Collateral Agent shall have a valid and perfected first priority
(subject to Liens permitted hereunder) security interest, for the benefit of the
Secured Parties, in (i) on the Amendment Closing Date and at all times
thereafter, all issued and outstanding equity interests of the Pledged
Subsidiaries and the other Pledged Collateral and (ii) after the Amendment
Closing Date, all other assets that are required from time to time to be subject
to a Lien securing the Obligations pursuant to the terms of this Agreement, in
any such case, except to the extent such security interest has been released in
accordance with the terms of this Agreement or the applicable Collateral
Document(s).

 

3



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any of the following:

(1) each Immaterial Subsidiary;

(2) each Subsidiary that is not a wholly-owned Subsidiary (for so long as such
Subsidiary remains a non-wholly owned Subsidiary);

(3) each domestic Subsidiary to the extent that (i) in the case of a Guarantee,
(x) such Subsidiary is prohibited from Guaranteeing the Secured Obligations by
any applicable law or (y) any such Guarantee would require consent, approval,
license or authorization of a Governmental Authority (unless such consent,
approval, license or authorization has been received) or (ii) in the case of
providing Pledged Collateral, (x) such Subsidiary is prohibited from granting
Liens on its assets to secure the Secured Obligations by any applicable law or
(y) any such grant of security would require consent, approval, license or
authorization of a Governmental Authority (unless such consent, approval,
license or authorization has been received);

(4) each domestic Subsidiary to the extent that (i) in the case of a Guarantee,
such Subsidiary is prohibited by any applicable contractual requirement (not
created in contemplation of the consummation of this restriction) from
Guaranteeing the Secured Obligations on the Amendment Closing Date or at the
time such Subsidiary becomes a Subsidiary or (ii) in the case of providing
Pledged Collateral, such Subsidiary is prohibited by any applicable contractual
requirement (not created in contemplation of the consummation of this
restriction) from granting Liens on its assets to secure the Secured Obligations
on the Amendment Closing Date or at the time such Subsidiary becomes a
Subsidiary;

(5) any Foreign Subsidiary;

(6) any domestic Subsidiary (i) that is a FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC;

(7) in the case of a Guarantee, any domestic Subsidiary with no material
operations and no material assets other than the equity interests of
Subsidiaries;

(8) any special purpose securitization vehicle or similar entity,

(9) any not-for-profit Subsidiary;

(10) any captive insurance Subsidiary; and

(11) any other domestic Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences
(including, without limitation, Tax consequences) of providing a Guarantee of or
granting Liens to secure the Secured Obligations are likely to be excessive in
relation to the value to be afforded thereby.

 

4



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“FSHCO” means any domestic Subsidiary that owns no material assets (directly or
through subsidiaries) other than the equity interests of one or more Foreign
Subsidiaries that are CFCs.

“Guarantors” means each Subsidiary that is or becomes a Loan Party pursuant to
Section 6.5(b), 6.7 or 7.7, whether existing on the Amendment Closing Date or
established, created or acquired after the Amendment Closing Date, unless and
until such time as such Guarantor is released from its obligations under the
Guarantee Agreement in accordance with the terms and provisions hereof or
thereof. After giving effect to the post-closing actions described in
Section 6.7, the Guarantors shall be those entities listed on Schedule A.

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 8.2(a) or (b), have assets with a value in excess of 5.0% of the
Consolidated Tangible Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all such Subsidiaries as of such date, did not
have assets with a value in excess of 10.0% of Consolidated Tangible Assets or
revenues representing in excess of 10.0% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date.

“Incremental Equivalent Indebtedness” has the meaning given to such term in the
2017 JPMC Credit Facility (as in effect on the Amendment Closing Date).

“Incremental Indebtedness” means any Indebtedness incurred pursuant to
Section 2.21 of the 2017 JPMC Credit Facility (as in effect on the Amendment
Closing Date), including Incremental Term Loans (as defined in the 2017 JPMC
Credit Facility (as in effect on the Amendment Closing Date)) or Indebtedness
incurred pursuant to any Incremental Revolving Commitment.

“Incremental Revolving Commitment” has the meaning given to such term in the
2017 JPMC Credit Facility (as in effect on the Amendment Closing Date).

“Indenture Secured Leverage Ratio” has the meaning given to such term in the
Base Indenture, dated as of September 25, 2015, between the Borrower and The
Bank of New York Mellon, as trustee (as in effect on the Amendment Closing
Date).

 

5



--------------------------------------------------------------------------------

“JPMC Revolving Commitment” means the Revolving Commitment (as such term is
defined in the 2017 JPMC Credit Facility) under the 2017 JPMC Credit Facility as
of the Amendment Closing Date.

“JPMC Term Commitment” means the Term Commitments (as such term is defined in
the 2017 JPMC Credit Facility) under the 2017 JPMC Credit Facility as of the
Amendment Closing Date.

“Loan Parties” means the Borrower and the Guarantors.

“Net Proceeds” has the meaning given to such term in the 2017 JPMC Credit
Facility (as in effect on the Amendment Closing Date).

“Pledged Collateral” means all the “Pledged Collateral” as defined in the Pledge
Agreement that is subject to any Lien in favor of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Pledge Agreement.

“Pledged Subsidiary” means any Subsidiary whose issued and outstanding equity
interests are pledged pursuant to the Pledge Agreement. After giving effect to
the post-closing actions described in Section 6.7, the Pledged Subsidiaries
shall be those entities listed on Schedule B.

“Pledgor” means the Borrower and each Subsidiary of the Borrower that has
pledged Pledged Collateral pursuant to the Pledge Agreement. After giving effect
to the post-closing actions described in Section 6.7, the Pledgors shall be
those entities listed on Schedule C.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Secured Indebtedness (calculated (x) as if any concurrent Incremental
Revolving Commitments were fully drawn on such date of calculation and
(y) excluding (for purposes of cash netting) any cash constituting proceeds of
any concurrent Incremental Indebtedness or Incremental Equivalent Indebtedness)
as of the last day of the fiscal quarter most recently then ended for which
financial statements have been delivered or are required to have been delivered
pursuant to Section 8.2(a) or (b) to (b) EBITDA for the four consecutive fiscal
quarters most recently then ended for which financial statements have been
delivered or are required to have been delivered pursuant to Section 8.2(a) or
(b); provided that at the option of the Borrower in connection with Incremental
Indebtedness or Incremental Equivalent Indebtedness the proceeds of which are
used to finance permitted acquisitions or other permitted invesments (including
the repayment of any Indebtedness of the acquired Person or secured by any
acquired asset), compliance with the foregoing Secured Leverage Ratio test may
be determined, at the election of the Borrower, either (x) on the date on which
a binding contract for such acquisition or investment is entered into, on a Pro
Forma Basis, or (y) on the date on which such Incremental Indebtedness or
Incremental Equivalent Indebtedness is incurred, on a Pro Forma Basis.

 

6



--------------------------------------------------------------------------------

“Secured Indebtedness” means, as of any date, (a) the aggregate principal amount
of Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as
of such date, in the amount and only to the extent that such Indebtedness would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP and only to the extent secured by Liens on all or any
portion of the assets of the Borrower or any of its Subsidiaries on such date
minus (b) (ii) the excess over $50,000,000, if any, of the sum of
(x) unrestricted cash and Cash Equivalents of the Borrower and its consolidated
Subsidiaries plus (y) restricted cash and Cash Equivalents of the Borrower and
its consolidated Subsidiaries to the extent the use of such restricted cash or
Cash Equivalents is restricted to the payment of either (A) an acquisition
purchase price or related costs that have been financed with the proceeds of
Indebtedness or (B) Indebtedness, all as of the date of calculation.

(B) The following defined terms in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“Change in Law” means the occurrence, after the Amendment Closing Date, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the
Securities and Exchange Commission by the Borrower and that are publicly
available on or prior to the Amendment Closing Date.

“EBITDA” means with respect to the Borrower and its Subsidiaries for any period,
the sum of (A) operating income for such period, plus (B) to the extent
resulting in reductions in such operating income for such period,
(1) depreciation and amortization expense for such period and (2) the amount of
non-cash charges for such period, plus (C) charges for severance, restructuring
and acquisition (including acquisition integration) costs, plus (D) cost
savings, operating expense

 

7



--------------------------------------------------------------------------------

reductions, other operating improvements and initiatives and synergies related
to any Material Transaction that are (1) permitted under Regulation S-X of the
Securities and Exchange Commission or (2) projected by a Financial Officer in
good faith to be reasonably anticipated to be realizable within eighteen
(18) months of the date of such Material Transaction (which will be added to
EBITDA as so projected until fully realized, and calculated on a Pro Forma
Basis, as though such cost savings, operating expense reductions, other
operating improvements and initiatives and synergies had been realized on the
first day of such period), net of the amount of actual benefits realized during
such period from such actions; provided that, with respect to this clause
(D)(2), such cost savings, operating expense reductions, other operating
improvements and initiatives or synergies are reasonably identifiable and
factually supportable (in the good faith determination of a Financial Officer of
the Borrower); provided, further, that the aggregate amount of cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies related to any Material Transaction added back pursuant to this clause
(D)(2) or the definition of “Pro Forma Basis” (that are not permitted under
Regulation S-X of the Securities and Exchange Commission) in any period of four
consecutive fiscal quarters shall not exceed 20% of EBITDA calculated prior to
giving effect to such add-backs added back pursuant to this clause (D)(2) for
such period, minus (E) to the extent resulting in increases in such operating
income for such period, the non-cash gains for such period, all determined on a
consolidated basis in accordance with GAAP. For any period of calculation,
“EBITDA” shall be calculated on a Pro Forma Basis.

“Existing Credit Agreements” means the 2017 JPMC Credit Facility or the 2014
CoBank Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Amendment
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Guaranty Agreement” means (i) the Guarantee Agreement, substantially in the
form of Exhibit H or any other form reasonably acceptable to the Administrative
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time, between each applicable Guarantor and the Administrative
Agent and (ii) each Guarantee executed and delivered pursuant to Section 6.5(b)
or 7.7.

“Pledge Agreement” means that certain Pledge Agreement, dated as of April 1,
2016, between Frontier Communications ILEC and the Collateral Agent, and
acknowledged by the Borrower and Frontier North, as may be amended, restated,
amended and restated, supplemented, re-affirmed or otherwise modified from time
to time, including any amendment and restatement substantially in the form of
Exhibit I or any other form reasonably acceptable to the Administrative Agent
pursuant to the requirements of Section 6.7.

 

8



--------------------------------------------------------------------------------

“Principal Subsidiaries” means any Subsidiary of the Borrower whose Consolidated
Tangible Assets comprise in excess of 10% of the Consolidated Tangible Assets of
the Borrower and its consolidated Subsidiaries as of the Amendment Closing Date
or thereafter, as of the last day of the fiscal quarter most recently then ended
for which financial statements have been delivered or are required to have been
delivered pursuant to Section 8.2(a) or (b).

“Total Leverage Ratio” means, with respect to any fiscal quarter, as of the date
ending such fiscal quarter, (a) the result of (i) Total Indebtedness minus
(ii) the excess over $50,000,000, if any, of the sum of (x) unrestricted cash
and Cash Equivalents plus (y) restricted cash and Cash Equivalents to the extent
the use of such restricted cash or Cash Equivalents is restricted to the payment
of either (A) an acquisition purchase price or related costs that have been
financed with the proceeds of Indebtedness or (B) Indebtedness, all as of the
date of calculation divided by (b) EBITDA measured for the then most recently
completed consecutive four fiscal quarters.

(C) Clause (i) and the pricing grid chart at the beginning of the definition of
“Pricing Grid” in Section 1.1 of the Credit Agreement are hereby amended and
restated in their entirety as follows:

 

Level

   Total
Leverage
Ratio    Applicable
Margin for Base
Rate Loans     Applicable Margin
for LIBOR Rate
Loans  

Level I

   ³ 5.00:1.00      3.875 %      4.875 % 

Level II

   ³ 4.50:1.00
but
< 5.00:1.00      3.375 %      4.375 % 

Level III

   ³ 4.00:1.00
but
< 4.50:1.00      2.875 %      3.875 % 

Level IV

   ³ 3.50:1.00
but
< 4.00:1.00      2.375 %      3.375 % 

Level V

   ³ 3.00:1.00
but
< 3.50:1.00      1.875 %      2.875 % 

Level VI

   ³ 2.50:1.00
but
< 3.00:1.00      1.375 %      2.375 % 

Level VII

   < 2.50:1.00      0.875 %      1.875 % 

 

9



--------------------------------------------------------------------------------

For purposes of determining the Applicable Margin:

(i) The initial Applicable Margin shall be set at Level III until the earlier of
(x) delivery of the first Compliance Certificate after the Amendment Closing
Date or (y) the date on which the first Compliance Certificate is due after the
Amendment Closing Date pursuant to Section 8.2(c). The Applicable Margin shall
be adjusted according to the above pricing grid as of the end of each full
fiscal quarter after the Amendment Closing Date. Any increase or decrease in the
Applicable Margin adjusted as of a quarter end shall be effective no later than
five (5) Business Days following the date on which the Compliance Certificate
evidencing such computation is delivered under Section 8.2(c). If a Compliance
Certificate is not delivered when due in accordance with such Section 8.2(c),
then the rates at Level I shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered. Notwithstanding anything contained in this definition to the
contrary, to the extent that the Applicable Margin shall change as a result of
operation of this Section (i), such change shall not apply to any existing LIBOR
Rate Loan until such time as the current Interest Period with respect to such
LIBOR Rate Loan expires.

(D) Each of the terms “Collateral Requirement” and “2015 JPMC Credit Facility”
are hereby deleted from Section 1.1 of the Credit Agreement.

(E) Section 1.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters (including
financial ratios and other financial covenants) and all financial statements to
be delivered pursuant to this Agreement shall be made and prepared in accordance
with GAAP (including principles of consolidation where appropriate), applied on
a consistent basis and, except as expressly provided herein, in a manner
consistent with that used in preparing audited financial statements in
accordance with Section 8.2(b) and all accounting or financial terms have the
meanings ascribed to such terms by GAAP. Notwithstanding anything to the
contrary herein, in the event of any change after the Amendment Closing Date in
GAAP, and if such change would affect the computation of any of the financial
covenants set forth in Article VIII, then the parties hereto agree to endeavor,
in good faith, to agree upon an amendment to this Agreement that would adjust
such financial covenants in a manner that would preserve the original intent
thereof, but would allow compliance therewith to be determined in accordance
with the Borrower’s financial statements at that time, provided that until so
amended such financial covenants shall continue to be computed in accordance
with GAAP prior to such change therein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

10



--------------------------------------------------------------------------------

(F) Section 5.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

5.1 Organization, Powers, Governmental Approvals.

(a) Each Loan Party and each Pledgor (1) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (2) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and (3) is qualified to do
business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not have a Material Adverse Effect. Each
Loan Party’s and each Pledgor’s execution, delivery and performance of the Loan
Documents are within its corporate powers, have been duly authorized by all
necessary action and do not violate or create a default under (i) Law, (ii) its
constituent documents, or (iii) any contractual provision binding upon it,
except to the extent (in the case of violations or defaults described under
clauses (i) or (iii)) such violation or default would not reasonably be expected
to result in a Material Adverse Effect and would not have an adverse effect on
the validity, binding effect or enforceability of this Agreement or any other
Loan Documents and would not materially adversely affect any of the rights of
the Administrative Agent or any Lender under or in connection with this
Agreement or any other Loan Documents. Each of the Loan Documents to which such
Loan Party or Pledgor is a party constitutes the legal, valid and binding
obligation of such Loan Party or Pledgor enforceable against it in accordance
with its terms (except as such enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
rights of creditors generally and general principles of equity, including an
implied covenant of good faith and fair dealing).

(b) Except for (1) any Governmental Approvals required in connection with the
funding of the Term Loans (such approvals being “Borrowing Approvals”) and
(2) any Governmental Approvals the failure to obtain which could not reasonably
be expected to result in a Material Adverse Effect or affect the validity or
enforceability of this Agreement or any other Loan Document, all Governmental
Approvals required in connection with the execution and delivery by each Loan
Party and each Pledgor of this Agreement and the other Loan Documents to which
it is a party and the performance by such Loan Party or Pledgor of its
obligations hereunder and thereunder have been, and, prior to the time of any
Borrowing, all Borrowing Approvals will be, duly obtained, are (or, in the case
of Borrowing Approvals, will be) in full force and effect without having been
amended or modified in any manner that may impair the ability of the Borrower to
perform its obligations under this Agreement, and are not (or, in the case of
Borrowing Approvals, will not be) the subject of any pending appeal, stay or
other challenge.

(G) Section 5.3 of the Credit Agreement is hereby amended by replacing the
reference therein to “December 31, 2015” with a reference to “December 31,
2016.”

 

11



--------------------------------------------------------------------------------

(H) Clause (a) of Section 5.4 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(a) Each of the Borrower and the Principal Subsidiaries has good and marketable
title to, or valid leasehold interests in, or other rights to use or occupy, all
its properties and assets, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes, and except as
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens securing
Indebtedness, other than Liens expressly permitted by Section 7.1.

(I) Clause (a) of Section 5.6 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(a) There is no action, suit, or proceeding, or any governmental investigation
or any arbitration, in each case pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of the Subsidiaries or any material
property of any thereof before any court or arbitrator or any governmental or
administrative body, agency, or official which (1) challenges the validity of
this Agreement or any other Loan Document, (2) may reasonably be expected to
have a material adverse effect on the ability of the Loan Parties to perform any
of their respective obligations under this Agreement or any other Loan Document
or on the rights of or benefits available to the Lenders under this Agreement or
any other Loan Document or (3) except as disclosed in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016, may reasonably
be expected to have a Material Adverse Effect.

(J) Clause (b) of Section 6.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(b) continue to own (directly or indirectly) all of the outstanding shares of
common stock of each Principal Subsidiary, except in connection with an Asset
Exchange or pursuant to any sale of shares of common stock of such Principal
Subsidiary not prohibited hereunder;

(K) Section 6.5 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.5 Collateral Documents; Additional Guarantors.

(a) Execute, and cause the Loan Parties and Pledgors to execute, any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, and other documents), that the Administrative Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied (with respect to
any assets that are required to constitute Collateral at the time of such
request

 

12



--------------------------------------------------------------------------------

pursuant to this Agreement), all at the expense of the Borrower and provide to
the Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents; provided that the foregoing shall not require the delivery of any
document, financing statement, legal opinion or instrument, or the taking of any
action, described on Schedule 6.7 until the date required pursuant to
Section 6.7. For the avoidance of doubt, the Liens created by the Pledge
Agreement securing the Obligations hereunder and under the other Loan Documents
shall not be subject to automatic termination or release pursuant to
Section 4.13 of the Pledge Agreement.

(b) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired following the Amendment Closing Date and such Subsidiary is (1) a
wholly owned domestic Subsidiary (other than an Excluded Subsidiary) or (2) any
other domestic Subsidiary that may be designated by the Borrower in its sole
discretion, within twenty (20) days after the date such Subsidiary is formed or
acquired or meets such criteria (or first becomes subject to such requirement)
(or such longer period as the Administrative Agent may agree in its sole
discretion), notify the Administrative Agent thereof and, within sixty (60) days
after the date such Subsidiary is formed or acquired or meets such criteria (or
first becomes subject to such requirement) or such longer period as the
Administrative Agent may agree in its sole discretion, cause such Subsidiary to
become a Guarantor and Pledgor and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary; provided that the
foregoing shall not require the delivery of any document, financing statement,
legal opinion or instrument, or the taking of any action, described on Schedule
6.7 until the date required pursuant to Section 6.7. Notwithstanding anything to
the contrary herein or in any other Loan Document, (i) in no circumstance shall
any Excluded Subsidiary become a Guarantor or a Pledgor unless designated as a
Guarantor or Pledgor, as applicable, by the Borrower in its sole discretion and
(ii) to the extent the holders of any Subsidiary’s equity interests are
prohibited from granting Liens on such equity interests to secure the Secured
Obligations by any applicable Law, or the grant of any such Lien would require
consent, approval, license or authorization of a Governmental Authority (unless
such consent, approval, license or authorization has been received), in no
circumstance shall such equity interests required to be pledged to secure the
Secured Obligations.

(L) Article VI of the Credit Agreement is hereby amended by adding the following
new Sections to the end thereof in the proper order:

6.6 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, and shall cause the Loan Parties to, (a) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Loan Document, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts,

 

13



--------------------------------------------------------------------------------

deeds, certificates, assurances and other instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably require
from time to time in order to (i) carry out the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
issued and outstanding equity interests to the Liens granted by the Pledge
Agreement to the extent required thereunder and (iii) perfect and maintain the
validity, effectiveness and priority of the Pledge Agreement and any of the
Liens created thereunder.

6.7 Post-Closing Actions. The Borrower agrees to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as set forth on Schedule 6.7 as soon as commercially reasonable
and by no later than the date set forth on Schedule 6.7, as such time periods
may be extended by the Administrative Agent, in its sole discretion; provided
that any extension to after the date that is 240 days after the Amendment
Closing Date shall require the consent of the Required Lenders.

(M) Section 7.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

7.1 Liens; Restrictions on Sales of Receivables. Create, incur, assume, or
suffer to exist, or permit any of the Subsidiaries to create, incur, assume, or
suffer to exist, any Lien on any of its property now owned or hereafter acquired
to secure any Indebtedness of the Borrower or any such Subsidiary, or sell or
assign any accounts receivable in connection with a financing or factoring
transaction (other than in the ordinary course of business), other than:
(a) Liens listed on Schedule 7.1 and Liens securing any Indebtedness incurred to
refinance, refund, renew or extend any Indebtedness secured by Liens listed on
Schedule 7.1 to the extent not increasing the principal amount thereof except by
the amount of accrued and unpaid interest and premium thereon and reasonable
fees and expense in connection with such refinancing, refunding, renewal or
extension so long as the Liens securing such Indebtedness shall be limited to
all or part of the same property that secured the Indebtedness refinanced,
refunded, renewed or extended (and improvements on and proceeds from such
property); (b) pledges or deposits to secure the utility obligations of the
Borrower incurred in the ordinary course of business; (c) Liens upon or in
property now owned or hereafter acquired to secure Indebtedness incurred
(1) solely for the purpose of financing the acquisition, construction, lease or
improvement of such property, provided that such Indebtedness shall not exceed
the fair market value of the property being acquired, constructed, leased or
improved or (2) to refinance, refund, renew or extend any Indebtedness described
in subclause (1) to the extent not increasing the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable fees and expense in connection with such refinancing, refunding,
renewal or extension so long as the Liens securing such Indebtedness shall be
limited to all or part of the same property that secured the Indebtedness
refinanced, refunded, renewed or extended (and improvements on and proceeds from
such property); (d) Liens on the assets of any Person merged or consolidated
with or into (in accordance with Section 7.4) or acquired by the

 

14



--------------------------------------------------------------------------------

Borrower or any Subsidiary that were in effect at the time of such merger,
consolidation or acquisition and Liens securing any Indebtedness incurred to
refinance, refund, renew or extend any Indebtedness secured by Liens described
in this clause (d) to the extent not increasing the principal amount thereof
except by the amount of accrued and unpaid interest and premium thereon and
reasonable fees and expense in connection with such refinancing, refunding,
renewal or extension so long as the Liens securing such Indebtedness shall be
limited to all or part of the same property that secured the Indebtedness
refinanced, refunded, renewed or extended (and improvements on and proceeds from
such property); (e) Liens for taxes, assessments and governmental charges or
levies, which are not yet due or which are being contested in good faith by
appropriate proceedings; (f) Liens securing Indebtedness of the Borrower or any
Subsidiary to the Rural Electrification Administration or the Rural Utilities
Service (or any successor to any such agency) in an aggregate principal amount
outstanding at any time not to exceed $50,000,000; (g) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s or other like
Liens arising in the ordinary course of business relating to obligations not
overdue for a period of more than 60 days or which are bonded or being contested
in good faith by appropriate proceedings; (h) pledges or deposits in connection
with workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (i) Liens or deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (j) easements, rights of way, restrictions and
other encumbrances incurred which, in the aggregate, do not materially interfere
with the ordinary conduct of business; (k) restrictions by Governmental
Authorities on the operations, business or assets of the Borrower or its
Subsidiaries that are customary in the Borrower’s and its Subsidiaries’
businesses; (l) sales of accounts receivable pursuant to, and Liens existing or
deemed to exist in connection with, any Securitization Transactions, provided
that the aggregate amount of all such Securitization Transactions shall not at
any time exceed $300,000,000; (m) other Liens (other than on the assets and/or
equity interests of the Pledged Subsidiaries and/or their respective
Subsidiaries) securing Indebtedness in an aggregate principal amount, when
aggregated, without duplication, with the principal amount of Indebtedness of
Subsidiaries outstanding pursuant to clause (3) of Section 7.7, not to exceed
$500,000,000 at any one time outstanding; (n) Liens securing Indebtedness
incurred pursuant to the 2014 CoBank Credit Agreement or Indebtedness incurred
pursuant to the JPMC Revolving Commitment (including Replacement Revolving Loans
and Revolving Loans that are Extended Loans) and JPMC Term Commitment (including
Refinancing Term Loans and Term Loans that are Extended Loans) under the 2017
JPMC Credit Facility (as in effect on the Amendment Closing Date), so long as
such Liens equally and ratably secure the Obligations pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent;
(o) Liens created under the Loan Documents securing the Secured Obligations;
(p) Liens securing any letter of credit facility or similar facility of the
Borrower or any of its Subsidiaries in an

 

15



--------------------------------------------------------------------------------

aggregate principal amount outstanding at any time not to exceed $75,000,000, so
long as such Liens equally and ratably secure the Obligations pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent; and (q) Liens on the Collateral that secure Incremental
Equivalent Indebtedness or Incremental Indebtedness so long as (i) such Liens
equally and ratably secure the Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and
(ii) immediately before and immediately after giving effect to the establishment
of any such Incremental Equivalent Indebtedness or Incremental Indebtedness, on
a Pro Forma Basis, the Secured Leverage Ratio does not exceed 1.25 to 1.00;
provided, however, that the Borrower or any Subsidiary may create, incur, assume
or suffer to exist other Liens (in addition to Liens excepted by the foregoing
clauses (a) through (q)) on its assets (other than the assets and/or equity
interests of Pledged Subsidiaries) so long as (1) such Liens equally and ratably
secure the Obligations pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and (2) at the time of any
incurrence of Indebtedness secured by Liens in reliance on this proviso, the sum
of (without duplication) (i) the aggregate principal amount of all such
Indebtedness secured by Liens in reliance on this proviso, plus (ii) the
aggregate principal amount of Indebtedness of the Borrower and its Subsidiaries
secured by Liens in reliance on clause (n), (o) or (q) above, plus (iii) the
aggregate principal amount of Indebtedness of Subsidiaries outstanding pursuant
to Section 7.7 (other than clauses (1) through (4) of Section 7.7), shall not
exceed the Maximum Priority Amount at such time.

(N) Section 7.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

7.2 Ownership of the Principal Subsidiaries. Sell, assign, pledge, or otherwise
transfer or dispose of any shares of common stock, voting stock, or stock
convertible into voting or common stock of any Principal Subsidiary, except
(a) to another Subsidiary, (b) in connection with an Asset Exchange,
(c) pursuant to clauses (m), (n) and (q) of Section 7.1, (d) pursuant to any
Collateral Document, or (e) to the extent that at least 75% of the proceeds
thereof consist of cash and Cash Equivalents, in connection with any other sale,
transfer or disposition for fair market value so long as the Net Proceeds of
such sale, transfer or other disposition is used to prepay the principal of the
Term Loans (in accordance with Section 2.9); provided that, in the case of this
clause (e), if loans under the 2017 JPMC Credit Facility or any other senior
secured Indebtedness of the Borrower are required to be prepaid with Net
Proceeds of such sale, transfer or other disposition, principal of the Term
Loans is prepaid (in accordance with Section 2.9) pro rata on a principal basis
with the loans under the 2017 JPMC Credit Facility and any other senior secured
Indebtedness of the Borrower required to be prepaid as a result thereof (such
pro ration to be applied whether or not the holders of the 2017 JPMC Credit
Facility or any other such secured Indebtedness of the Borrower waive such
requirement to prepay); provided, further, however, that the Borrower may pledge
any shares of common stock,

 

16



--------------------------------------------------------------------------------

voting stock, or stock convertible into voting or common stock of any Principal
Subsidiary so long as such pledge equally and ratably secures the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

(O) Section 7.3 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

7.3 Asset Sales. Except in connection with an Asset Exchange, sell or permit any
Principal Subsidiary to sell, assign, or otherwise dispose of telecommunications
assets (whether in one transaction or a series of transactions), if the net,
after-tax proceeds thereof are used by the Borrower or any Subsidiary to prepay
(other than a mandatory prepayment in accordance with the terms of the
applicable governing documents, including pursuant to any put provision)
Indebtedness incurred after the Amendment Closing Date which Indebtedness has a
maturity later than the Maturity Date (other than bridge or other financings
incurred in connection with an asset purchase or sale, including acquisition
indebtedness or indebtedness of an acquired entity or indebtedness incurred to
refinance indebtedness outstanding as of the Amendment Closing Date).

(P) Clause (a) of Section 7.5 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(a) Enter into or permit any Principal Subsidiary to enter into any contract or
agreement (other than with a governmental regulatory authority having
jurisdiction over the Borrower or such Principal Subsidiary) restricting the
ability of such Principal Subsidiary to pay dividends or make distributions to
the Borrower in any manner that would impair the ability of the Borrower to meet
its present and future obligations hereunder, other than customary restrictions
relating to dividends set forth in any Collateral Documents or in the documents
evidencing any Indebtedness permitted hereunder that are substantially similar
or not more restrictive (taken as a whole) on the Borrower and its Subsidiaries
in all material respects to such restrictions set forth in any Collateral
Document or that are otherwise reasonably satisfactory to the Administrative
Agent.

(Q) Section 7.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

7.7 Subsidiary Indebtedness. Permit any Subsidiary to enter into, directly or
indirectly, issue, incur, assume or Guarantee any Indebtedness unless (A) the
Obligations are guaranteed by such Subsidiary on a pari passu basis pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and (B) at the time of any incurrence of such Indebtedness,
the sum of (without duplication) (x) the aggregate outstanding principal amount
of such Indebtedness of Subsidiaries (including the principal amount of any
Guarantee of the Obligations but excluding Indebtedness permitted by clauses
(1) through (4) below), plus (y) the aggregate outstanding principal amount of

 

17



--------------------------------------------------------------------------------

Indebtedness of the Borrower and its Subsidiaries secured by Liens in reliance
on clause (n), (o) or (q) of Section 7.1 or the final proviso to Section 7.1,
shall not exceed the Maximum Priority Amount at such time, except
(1) Indebtedness in effect at the time such Subsidiary becomes a Subsidiary of
the Borrower, so long as such Indebtedness was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower (and any
refinancing, refunding, renewal or extension of such Indebtedness to the extent
not increasing the principal amount thereof except by the amount of accrued and
unpaid interest and premium thereon and reasonable fees and expenses in
connection with such refinancing, refunding, renewal or extension), (2) any
Indebtedness in effect as of the Amendment Closing Date that is listed on
Schedule 7.7 (and any refinancing, refunding, renewal or extension of such
Indebtedness to the extent not increasing the principal amount thereof except by
the amount of accrued and unpaid interest and premium thereon and reasonable
fees and expenses in connection with such refinancing, refunding, renewal or
extension), (3) additional Indebtedness, when aggregated, without duplication,
with the principal amount of Indebtedness secured by Liens in reliance on
Section 7.1(m), not to exceed $500,000,000 in principal amount at any one time
outstanding and (4) Indebtedness of a Subsidiary to the Borrower or another
Subsidiary.

(R) Section 8.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

8.1 Total Leverage Ratio. The Borrower shall maintain at all times a Total
Leverage Ratio, measured as of the last day of any fiscal quarter, less than or
equal to the applicable ratio set forth opposite such fiscal quarter in the
chart below:

 

Fiscal Quarter Ending    Total Leverage Ratio

March 31, 2017 through March 31, 2018

   5.25:1.00

June 30, 2018 through March 31, 2019

   5.00:1.00

June 30, 2019 through March 31, 2020

   4.75:1.00

June 30, 2020 and each fiscal quarter ended thereafter

   4.50:1.00

(S) Section 8.2 of the Credit Agreement is hereby amended to add the following
new clause (j) at the end thereof:

(j) Prior to incurring any Incremental Indebtedness or Incremental Equivalent
Indebtedness, the Borrower shall furnish to the Administrative Agent a
certificate setting forth in reasonable detail calculations demonstrating that,
after giving effect to the incurrence thereof, both the Secured Leverage Ratio
and the Indenture Secured Leverage Ratio will not exceed 1.25 to 1.

 

18



--------------------------------------------------------------------------------

(T) Section 9.1(l) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(l) Events Regarding Collateral Documents. After execution thereof, (1) any
material provisions of any Collateral Document shall cease to be in full force
and effect, or any Loan Party or any Pledgor shall so assert in writing, or
(2) any Lien required hereby that is created by any Collateral Document shall
cease to be enforceable and of the same effect and priority purported to be
created thereby, or any Loan Party or any Pledgor shall so assert in writing, in
each case, for any reason other than (x) pursuant to the terms hereof and
thereof including as a result of a transaction not prohibited under this
Agreement or (y) the failure of the Administrative Agent or the Collateral Agent
to maintain possession of any certificates representing or evidencing the
Collateral actually delivered to it.

(U) Article X of the Credit Agreement is hereby amended by adding the following
new Section 10.14 to the end thereof in the proper order:

10.14 Collateral and Guaranty Matters; Enforcement.

(a) The Lenders hereby agree that any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document shall
be automatically released (i) upon termination of the Commitments and payment in
full in cash of all Obligations (other than contingent indemnification
obligations not yet accrued and payable), (ii) if such Lien is no longer
required to be granted to secure the Obligations pursuant to the terms of this
Agreement, (iii) subject to Section 11.1, if the release of such Lien is
approved, authorized or ratified in writing by the Requisite Lenders or
(iv) upon the sale or disposition of any such property to a Person that is not a
Loan Party, Pledged Subsidiary or a Pledgor pursuant to any transaction
permitted hereunder. The Lenders irrevocably agree that each of the
Administrative Agent and the Collateral Agent is irrevocably authorized to
release any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document in connection with the exercise
of remedies hereunder or under any other Loan Document so long as any proceeds
thereof are shared in accordance with Section 2.10, subject to the Intercreditor
Agreements.

(b) In addition, the Lenders hereby irrevocably agree that any Guarantor shall
be released from its respective Guarantee (i) automatically upon consummation of
any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary or (ii) if the release of such Guarantor is approved,
authorized or ratified by the Requisite Lenders (or such other percentage of
Lenders whose consent is required in accordance with Section 11.1).

(c) Upon request by the Administrative Agent or the Collateral Agent at any
time, the Requisite Lenders will confirm in writing the Administrative Agent’s
or the Collateral Agent’s authority to release or, unless this Agreement

 

19



--------------------------------------------------------------------------------

requires that the Lien securing the Obligations be senior or pari passu,
subordinate its interest in particular types or items of property pursuant to
this Section 10.14. In each case as specified in this Section 10.14, the
Administrative Agent and/or the Collateral Agent will promptly (and each Lender
irrevocably authorizes the Administrative Agent and the Collateral Agent to), at
the Borrower’s expense, execute and deliver to the Borrower or applicable
Subsidiary such documents as the Borrower may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents; provided, that prior
to any such request, the Borrower shall have in each case delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower
providing certifications with respect to such release or subordination as the
Administrative Agent or Collateral Agent may reasonably request.

(V) A new Schedule A is hereby affixed to the Credit Agreement in the form of
Exhibit A hereto.

(W) A new Schedule B is hereby affixed to the Credit Agreement in the form of
Exhibit B hereto.

(X) A new Schedule C is hereby affixed to the Credit Agreement in the form of
Exhibit C hereto.

(Y) A new Schedule 6.7 is hereby affixed to the Credit Agreement in the form of
Exhibit D hereto.

(Z) Schedule 7.1 to the Credit Agreement is hereby amended and restated in its
entirety and replaced with the form of Schedule 7.1 attached as Exhibit E
hereto.

(AA) Schedule 7.7 to the Credit Agreement is hereby amended and restated in its
entirety and replaced with the form of Schedule 7.7 attached as Exhibit F
hereto.

(BB) A new Exhibit H is hereby affixed to the Credit Agreement in the form of
Exhibit G hereto.

(CC) A new Exhibit I is hereby affixed to the Credit Agreement in the form of
Exhibit H hereto.

SECTION 2. Condition to Effectiveness. This Amendment shall be effective upon
receipt by the Administrative Agent of a duly executed copy of this Amendment
signed by the Borrower, the Administrative Agent and each of the Requisite
Lenders.

SECTION 3. No Novation. This Amendment shall not constitute a novation of the
Obligations, the Credit Agreement or any other Loan Document.

SECTION 4. Effect of Amendment. All references to the Credit Agreement in the
Credit Agreement or in any other Loan Document shall be deemed a reference to
the Credit Agreement as amended by this Amendment. Except as expressly provided
in this Amendment,

 

20



--------------------------------------------------------------------------------

the execution and delivery of this Amendment does not and will not amend, modify
or supplement any provision of, or constitute a consent to or a waiver of any
noncompliance with the provisions of, the Credit Agreement or the other Loan
Documents, and the Credit Agreement and the other Loan Documents shall remain in
full force and effect. Except as expressly provided in this Amendment, this
Amendment shall be governed by the terms and provisions of the Credit Agreement.
This Amendment shall be considered a “Loan Document” under the Credit Agreement.

SECTION 5. Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders as follows:

(A) The Borrower’s execution, delivery and performance of this Amendment are
within its corporate powers, have been duly authorized by all necessary action
and do not violate or create a default under (i) law, (ii) its constituent
documents, or (iii) any contractual provision binding upon it, except to the
extent (in the case of violations or defaults described under clauses (i) or
(iii)) such violation or default would not reasonably be expected to result in a
Material Adverse Effect and would not have an adverse effect on the validity,
binding effect or enforceability of this Amendment or any other Loan Documents
and would not materially adversely affect any of the rights of the
Administrative Agent or any Lender under or in connection with this Amendment or
any other Loan Documents. This Amendment constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms (except as such enforceability may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium and other laws affecting the rights of
creditors generally and general principles of equity, including an implied
covenant of good faith and fair dealing).

(B) No Governmental Approvals are required in connection with the execution and
delivery by the Borrower of this Amendment and the performance by the Borrower
of its obligations hereunder.

(C) Before and after giving effect to this Amendment: (i) the representations
and warranties of the Borrower set forth in Section V of the Credit Agreement
are true and correct in all material respects (except in the case of any such
representations and warranty that expressly relates to an earlier given date or
period, in which case such representation and warranty shall be true and correct
in all material respects as of the respective earlier date or respective period,
as the case may be) and (ii) no Default or Event of Default shall have occurred
and be continuing or would result from the execution and delivery of this
Amendment.

SECTION 6. Expenses. The Borrower hereby agrees to pay the Administrative Agent
on demand, all reasonable and documented out-of-pocket costs and expenses
incurred by the Administrative Agent, including, without limitation, the
reasonable and documented fees and expenses of counsel retained by the
Administrative Agent, in connection with the negotiation, preparation, execution
and delivery of this Amendment.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.

 

21



--------------------------------------------------------------------------------

SECTION 8. Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York without regard to conflicts of law principles that require or permit
application of the laws of any other state or jurisdiction.

[Signatures commence on the following page.]

 

22



--------------------------------------------------------------------------------

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

FRONTIER COMMUNICATIONS CORPORATION, as the Borrower By:  

/s/ R. Perley McBride

Name:   R. Perley McBride Title:   Executive Vice President and Chief Financial
Officer

[Signatures continued on following page]

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

COBANK, ACB, as Administrative Agent and as a Lender By:  

/s/ Gary Franke

  Gary Franke   Vice President

[Signatures Continued on Following Page]

 

[Signature Page to First Amendment to Credit Agreement]